Citation Nr: 1806063	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  14-19 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1974 to January 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO.

As the record documents several different psychiatric diagnoses, the Board has recharacterized the claim as indicated above to afford the Veteran the broadest possible scope of review.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The Board notes that the Veteran and his representative submitted several correspondences since April 2013 requesting that the Veteran's claim be advanced on the docket based on financial hardship, coupled with letters from his bank indicating he had defaulted on his home loan.  Appeals must be considered in docket number order, but may be advanced if sufficient cause is shown.  38 U.S.C.A. § 7107(a)(2); 38 C.F.R. § 20.900(c).  Sufficient cause includes advanced age (defined as 75 years or more), serious illness, severe financial hardship, or administrative error resulting in a significant delay.  Any motion for advancement should be supported by pertinent documentation.  Here, the Board finds there is sufficient evidence to show severe financial hardship warranting advancement on the docket.  Therefore, the Board grants the AOD motion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Despite the indication from two formal findings indicating the Veteran has not provided sufficient information to conduct proper verification of his reported stressors in service, the Board finds that he has, in fact, provided rather specific details regarding his alleged stressors.  He has indicated that they likely occurred sometime during the spring and summer of 1976, respectively, while he was stationed in Schwabstadl, Germany with the 74th US Army Field Artillery Detachment, attached to the 512th Field Artillery Group and the 59th Ordinance Group, SASCOM.  Therefore, a proper inquiry to the Joint Services Records Research Center (JSRRC) and all other appropriate sources should be made to verify his stressors.  Moreover, the Board notes that all appropriate records associated with such research should also be secured.

Moreover, while the Veteran was examined in conjunction with this claim in January 2013, the findings noted on that examination report (i.e., that the Veteran did not meet the criteria for a PTSD diagnosis and, in fact, had adjustment disorder with mixed anxiety and depression related to recent deaths in his family and other nonservice-related stressors) are inconsistent with subsequent, repeated diagnoses of anxiety disorder, depressive disorder, and PTSD.  Furthermore, the examiner at that time based his finding that the Veteran's current psychiatric disability is unrelated to service partially on the fact that the Veteran had not sought any psychiatric treatment for several decades following service, until he experienced several deaths in the family.  The Board finds this a bizarre rationale given the Veteran himself freely admits that he had no psychiatric symptoms until those deaths, but says his psychiatric symptoms nonetheless explicitly include a resurfacing of vivid nightmares regarding his experiences in service.  Thus, there is a lingering medical question as to whether any current psychiatric disability may be triggered by nonservice-connected stressors but nonetheless related to stressors in service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for a psychiatric disability.

2. Conduct exhaustive development to obtain (and associate with the Veteran's file) all pertinent records needed to verify the reported stressors while stationed in Schwabstadl, Germany, to include BUT NOT LIMITED TO casualty reports, unit histories, police reports, and other such records.  The AOJ must document its efforts in this regard for the record, to include the unavailability of any documents sought and the reason for their unavailability.

3. Then, forward the record to the JSRRC and any other appropriate locations as part of an inquiry regarding the Veteran's reported stressors-(1) cleaning up after a suicide of a service member in the spring of 1976 AND (2) witnessing a man commit suicide in the summer of 1976.  Multiple inquiries should be sent to cover the entire period in question (March 1976 to September 1976).  The JSRRC's findings should be documented for the record along with underlying rationale and citation to evidence.

4. Then, arrange for the Veteran to be examined by a licensed psychiatrist or psychologist to determine the nature and likely etiology of his acquired psychiatric disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following: 

a. Please identify, by diagnosis, all psychiatric disability entities found.  ALL DIAGNOSES MUST BE RECONCILED WITH CONFLICTING EVIDENCE IN THE RECORD.  If the Veteran is not found to meet the diagnostic criteria for any disorder (to include PTSD), the examiner MUST EXPLAIN WHY and identify the specific criteria that are not met.

b. For each psychiatric disability diagnosed, the examiner should also opine as to whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that such disability is related to the Veteran's service or any verified stressors therein.  In so finding, the examiner MUST SPECIFICALLY CONSIDER AND DISCUSS the significance of the Veteran's resurgent nightmares regarding his reported stressors in service, and whether psychiatric disabilities may be triggered by nonservice-connected stressors but nonetheless related, in substance or content, to stressors in service.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

5. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).

